Case 1:15-cr-00252-PKC Document 1566 Filed 06/17/21 Page 1 of 2 PageID #: 26823




                                           June 17, 2021


BY ELECTRONIC CASE FILING

The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Carlos Martinez, Case No. 15-cr-252
               (Def. No. 33) (PKC)

Dear Judge Chen:

      I represent Defendant Carlos Martinez in the above-captioned case, pending before Your
Honor. Through this letter, Mr. Martinez moves for an order modifying his daily curfew on
Monday, June 21, 2021, to end at 5:30 a.m. and begin at 11:30 p.m.

         Under his current conditions of release, Mr. Martinez’s curfew runs from 11:00 p.m. to
6:30 a.m. See Aug. 10, 2020 Order. Mr. Martinez will be traveling to New York on Monday, June
21, 2021 to appear at a hearing in this matter. To arrive at the airport in time for his departing
flight, he will need to leave his home at approximately 5:30 a.m. His return flight will likely not
allow him to return to his home prior to the start of his 11:00 p.m. curfew. Given this, Mr. Martinez
respectfully requests the Court enter an order modifying his daily curfew on Monday, June 21,
2021 to end at 5:30 a.m., and begin at 11:30 p.m. Mr. Martinez’s flight itinerary has been provided
to the United States, Pretrial Services, and the U.S. Probation Office.

       On June 16, 2021, Mr. Martinez sought the United States’ position on the relief requested
herein. Assistant United States Attorney Kaitlin Farrell represented that the United States does
not object to the relief requested herein.

        Mr. Martinez has complied with all of his release conditions and cooperated fully with the
Pretrial Services and Probation Offices supervising his release. On June 16, 2021, undersigned
counsel sought the United States Pretrial Services Office and the United States Probation Office’s
positions on the relief requested herein. United States Pretrial Services Officer Ramel Moore
Case 1:15-cr-00252-PKC Document 1566 Filed 06/17/21 Page 2 of 2 PageID #: 26824
The Honorable Pamela K. Chen
June 17, 2021
Page 2 of 2

represented that his office does not object to the relief requested herein. United States Probation
Officer Juan Nunez previously represented to counsel that his office would follow the guidance of
the United States Pretrial Services Office on matters relating to modification of Mr. Martinez’s
release conditions.

        Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
application and issue an Order modifying Mr. Martinez’s curfew on Monday, June 21, 2021 to end
at 5:30 a.m. and begin at 11:30 p.m.

                                               Respectfully submitted,



                                               Julia M. Coleman
                                               Steven J. McCool
                                               Michael Cornacchia
                                               Ramon Abadin

                                               Counsel for Carlos Martinez

cc: Counsel of record
    U.S. Pretrial Services Officer Ramel Moore (by e-mail)
    U.S. Probation Officer Juan Nunez (by e-mail)
